Citation Nr: 0526657	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected INH 
(anti-tuberculosis drug therapy)-induced hepatitis and 
gastroesophageal reflux with duodenitis, currently evaluated 
as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to December 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
INH-induced hepatitis effective August 8, 2000, and evaluated 
this disability with gastroesophageal reflux with duodenitis, 
for which service connection was previously granted.  The 
disabilities, together, were assigned a 10 percent rating 
effective December 1, 1999.  Following completion of the 
Board's July 2003 remand directives, this matter is again 
before the Board for appellate adjudication.

In January 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board.  In October 2001, before the grant of service 
connection for a liver disorder, he testified before a 
Decision Review Officer of the RO.  The transcripts of both 
hearings are of record.    


FINDINGS OF FACT

1.  INH-induced hepatitis and gastroesophageal reflux with 
duodenitis are not manifested by symptoms and manifestations 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and do not considerably 
impair health.  



2.  INH-induced hepatitis and gastroesophageal reflux with 
duodenitis are manifested primarily by mild epigastric 
symptoms, well-managed with dietary restrictions and 
medication, and some complaints of upper/lower quadrant pain; 
the liver is functioning normally.  


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected INH-induced hepatitis and gastroesophageal reflux 
with duodenitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7345 (2000); 38 C.F.R. 
§§ 4.20, 4.114 and Diagnostic Codes 7345 and 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

As noted in the Introduction, in a June 2002 rating decision, 
service connection was granted for INH-induced hepatitis 
effective August 8, 2000, and a 10 percent rating decision 
was assigned for this disability, together with 
gastroesophageal reflux with duodenitis, previously service-
connected.  The instant appeal arises from the June 2002 
rating decision.  In a case such as this, the Board can 
assign different, "staged" evaluations for separate periods 
of time if the evidence so warrants, consistent with 
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Thus, here, 
the Board considers all evidence of record pertinent to 
hepatitis and gastroesophageal symptoms consistent with 
general provisions requiring it to consider the whole 
recorded history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)); however, the main 
focus must necessarily be on evidence pertaining to the 
symptoms and manifestations dated near and after August 2000, 
when the veteran filed his original service connection claim 
for a "liver condition," bearing in mind that the evidence 
might support staged ratings.  See 38 U.S.C.A. § 5110 (West 
2002) (effective dates of compensation, in general, cannot be 
earlier than the date of the receipt of application for 
benefits).  

Also, the Board is mindful that a veteran generally is 
presumed to be seeking the maximum benefit available.  Thus, 
it follows that the appeal of the June 2002 rating action, 
while favorable on the issue of service connection for 
hepatitis, remains in controversy on appeal to the extent 
that the veteran is dissatisfied with the initial disability 
rating assigned therefor.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

As for diagnostic criteria pertinent to this claim, VA 
regulations do not explicitly provide for a Diagnostic Code 
specific to INH-induced gastroesophageal reflux disorder or 
duodenitis.  However, hiatal hernias are rated in accordance 
with the criteria in 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).  If hiatal hernia is manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or by other symptom combinations productive 
of severe impairment of health, a 60 percent rating is 
assigned.  If it is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is assigned.  A 10 percent rating is 
assigned where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  A rating of 10 
percent for gastroesophageal reflux disease and duodenitis 
has been in effect since December 1997, under this Diagnostic 
Code.  See June 1998 rating decision.  

Also, 38 C.F.R. § 4.114, Diagnostic Code 7345, which 
evaluates chronic liver disease, may be relevant here.  
Before July 2, 2001, this Code evaluated infectious hepatitis 
and provided that healed, nonsymptomatic hepatitis is 
noncompensable.  A 10 percent rating is assigned with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with fatigue, anxiety, 
and gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
rating is assigned.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

Effective July 2, 2001, 38 C.F.R. § 4.114 was revised.  See 
66 Fed. Reg. 29,486-29,489 (May 31, 2001).  Diagnostic Code 
7345 was revised, but Diagnostic Code 7346 was not.  

Diagnostic Code 7345, revised, found in 38 C.F.R. § 4.114 
(2004), provides, for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C), as follows.  
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

The notes following Diagnostic Code 7345 (2004) provide as 
follows.  Note (1):  Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 [hepatitis C] and under a 
diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note 
(2):  For purposes of evaluating conditions under Diagnostic 
Code 7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Note (3):  Hepatitis B infection 
must be confirmed by serologic testing in order to evaluate 
it under diagnostic code 7345.

Where, as here, the medical issue before the Board is not a 
disorder or disease explicitly encompassed by a Diagnostic 
Code, the Board is permitted to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(2004).  Here, the Board has considered 38 C.F.R. § 4.114 in 
its entirety, and finds that Diagnostic Codes 7345 and 7346 
are the two most relevant to the disability at issue.  It 
also has considered other potentially applicable provisions 
of 38 C.F.R. Part 4, whether or not raised by the veteran 
and/or his representative, consistent with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It does not find that any 
other Diagnostic Code or other Part 4 provisions are more 
closely analogous to the disability at issue, or which would 
permit a higher schedular rating.  In this connection, it is 
important to note that, while the Board has considered both 
Diagnostic Codes 7345 and 7346 in evaluating this claim, 
ultimately, the rating assigned must be a single one under 
the Code that most closely reflects the predominant 
disability picture, as 38 C.F.R. § 4.114 has a proviso that 
ratings under Diagnostic Codes 7345 to 7348, inclusive, 
cannot be combined with each other.     

As will be explained below, here, regardless of which rating 
criteria are applied, old or new Diagnostic Code 7345, or 
Diagnostic Code 7346, entitlement to an evaluation higher 
than 10 percent now in effect is not adequately supported by 
the record.  It further concludes that Diagnostic Code 7346 
reflects the predominant disability picture at issue here.   

As reflected in the medical records, Board hearing 
transcript, and veteran's written statements, the veteran's 
primary complaints are that he has various gastrointestinal 
symptoms like abdominal pain and cramping, irritable bowels 
with diarrhea, and frequent bowel movements, all of which he 
attributes to the service-connected disability.  The medical 
records also note lower peripheral edema and irritable bowel 
syndrome.    

Given the above evidence, the Board remand order focused, in 
large part, upon whether various irritable bowel symptoms 
and/or edema in the lower legs, were attributable to service-
connected hepatitis with gastroesophageal reflux with 
duodenitis.  The November 2004 VA compensation and pension 
medical (C&P) examination was conducted precisely to address 
this issue.  It is noted that the veteran's position is that 
these various symptoms, and in particular, irritable bowel 
symptoms, are related to service-connected disability.  The 
Board further acknowledges the argument of the veteran's 
accredited service representative that the claim should also 
be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2004) (irritable colon syndrome), and that the symptoms 
adequately meet the criteria for a 30 percent rating under 
this Code.  (The veteran apparently intends to seek service 
connection for irritable bowel/colon syndrome if he does not 
receive a satisfactory rating for hepatitis to encompass the 
bowel distress symptoms, but has not done so yet, as an 
appellate decision on the hepatitis increased rating claim is 
pending.  See Board hearing transcript.) 

The November 2004 C&P examination report is unfavorable to 
the veteran's position with respect to the relationship 
between irritable bowel symptoms and service-connected 
hepatitis with gastroesophageal reflux with duodenitis, and 
it states that hepatitis itself is less than likely related 
to gastroesophageal reflux disease and hiatal hernia.  It is 
noted that another C&P examiner also had stated in his May 
2002 report that the veteran's gastroesophageal and irritable 
bowel symptoms are "separate and distinct entities" 
unrelated to elevated liver function test results.  Thus, 
this claim must be evaluated based upon hepatitis and 
gastroesophageal reflux symptoms and manifestations, and not 
irritable bowel problems.

Turning to pertinent evidence, it is noted that, while the 
veteran reportedly had had elevated enzyme results on liver 
function testing, as of the February 2001 VA C&P examination, 
no actual diagnosis of a liver disorder was in effect, as the 
examination then had not revealed clinical signs or symptoms 
of liver abnormality, such as weight loss, adenopathy, 
jaundice, or edema in the extremities, upon which a diagnosis 
could be made.  Private medical records dated in late 2001 
reflect a diagnosis of hepatitis, apparently based upon 
mildly elevated liver function test results.  Even as of May 
2002, when the veteran underwent another C&P examination, the 
diagnosis was INH-induced hepatitis manifested as mild 
elevation of liver function tests, asymptomatic at that time.  
Thus, even though a diagnosis pertinent to the claimed liver 
disorder was in effect as of late 2001, as supported by 
multiple elevated liver function test results, the record 
does not appear to support symptomatology specific to the 
liver disorder through May 2002; however, the veteran did 
report reflux symptoms controlled with medication around this 
time, in February 2002.  See VA outpatient medical records.  
It is noted that liver function test results from August 2003 
and February 2004 are reported to have been in the normal 
range.  See November 2004 C&P examination report.

Also in November 2004, the VA C&P examiner noted that, while 
the veteran has frequent and difficult bowel movement 
problems and nausea, he does not vomit; he does have mild, 
but persistent, epigastric and right upper/lower quadrant 
pain, which reportedly is well-managed with dietary 
restrictions and medication.  No hernia was found at the time 
of the examination; current liver function is "WNL" (within 
normal limits).  Under Diagnostic Code 7346, persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, with substernal or arm or shoulder pain, which 
considerably impairs health, would warrant the next higher 
rating of 30 percent.  The lay and medical evidence as 
described above would suggest that the veteran's primary 
symptoms pertain to irritable bowels; in contrast, symptoms 
specific to the service-connected disability - hepatitis in 
particular - appear to be minimal, given that recent liver 
function tests from 2003 forward were deemed normal, and that 
the epigastric symptoms, although persistent, are well 
managed with dietary constraints and medication.  In fact, 
there are several notations in the medical records that his 
gastrointestinal symptoms are controlled by various 
medications.  Any nausea the veteran experiences is clearly 
not constant, since he frequently denies nausea during his 
outpatient treatment.  The epigastric symptoms do include 
upper and lower quadrant pain, but not symptoms significant 
enough that his health is considerably impaired - he does not 
have marked episodes of pyrosis (heartburn); regurgitation 
(nausea was reported, but not vomiting); dysphasia 
(difficulty swallowing); and epigastric pain is mild.  Thus, 
the preponderance of the evidence does not support a 30 
percent rating under Diagnostic Code 7346.             

As for Diagnostic Code 7345, there is no actual evidence of 
liver damage.  The veteran's condition has consistently been 
labeled as asymptomatic, and repeated diagnostic tests have 
yielded no results showing liver abnormality.  In other 
words, the only indication of liver disease are the elevated 
LFTs, which are only mildly elevated, according to medical 
professionals, and which are, at other times, within normal 
limits.  The evidence, overall, does not support a higher 
rating under either old or new Diagnostic Code 7345.  Again, 
the veteran's chief symptoms are epigastric, mild in nature, 
and are managed, albeit with some dietary restrictions and 
medication.  They are not shown to be significant enough to 
have resulted in problems like persistent fatigue, malaise, 
anxiety, anorexia, vomiting, arthralgia, or incapacitation.  
There is also no evidence of weight loss due to liver 
disease.  The medical records show that between 2000-01, the 
veteran's weight was approximately 300 pounds.  It was noted 
in 2003 that he was down to 264 pounds and that he had lost 
some weight "with intention."  In other words, his weight 
loss was not due to disease, but to his efforts to lose 
weight, as he was apparently advised to do so by a physician.        

As for lower peripheral edema, while the veteran indicated at 
the Board hearing that there might be private medical 
evidence to the effect that edema may be related to liver 
and/or stomach problems, the medical evidence of record does 
not establish such a link.  This is so even though the Board 
took note of this allegation in its remand order and put the 
veteran on notice that he needs to supply VA with information 
to enable it to assist him in obtaining this evidence if he 
so desires.   There is a notation in 2002 that he had minimal 
peripheral edema, but no medical professional has related 
this to his liver disease.  Even accepting, for the sake of 
argument, that it is a symptom of his liver disease, these 
findings, only shown once out of five years of medical 
evidence, cannot reasonably be said to show a higher rating.  
In order to warrant a higher rating, the severity of the 
condition would have to at least approximate the criteria for 
that rating, and one abnormal finding, countered by several 
findings of no edema, does not rise to that level. 
 
The prior version of Diagnostic Code 7345 provided higher 
ratings in part for symptoms such as anxiety or depression.  
In a January 2003 letter, the veteran stated that he had 
recently been evaluated for this.  A November 2002 VA note 
indicates depression screen was positive, and his grandfather 
had died.  There are no further notations of psychiatric 
symptomatology.  No medical professional has related the 
anxiety or depression to the veteran's liver disease.  
Furthermore, those ratings also required some degree of liver 
damage, in addition to depression or anxiety, and the veteran 
does not have liver damage.

As for Diagnostic Code 7346, the analysis above applies here 
as well and will not be repeated.  The veteran's health is 
not impaired, either considerably or severely.  No medical 
professional has ever stated such.  It was noted in 2002 that 
iron studies were normal, and he has never been diagnosed 
with anemia.  He complains of dysphagia, but upper 
gastrointestinal tests have not shown any esophageal 
stricture.  Even accepting that he has regurgitation and that 
he experiences some arm or shoulder pain (i.e., an April 2001 
private record showing treatment for pectoral pain), these 
symptoms have not produced considerable impairment of health.  
Although his medications have been occasionally changed, the 
new regime is often noted to control his symptoms.  Again, 
there is no weight loss here due to the gastrointestinal 
symptoms. 

The Board has considered the evidence the veteran submitted 
showing he used excessive sick leave for the period from 
April to October 2001.  It is not known whether this sick 
leave was solely for the symptoms of his liver or 
gastrointestinal problems, since he also has other, more 
severe disabilities, such as his service-connected back 
condition and his asthma.  Regardless, even if at least some 
of the excessive sick leave usage was due to the liver or 
gastrointestinal problems, the rating schedule applies 
ratings based on the presence of certain symptoms, which the 
veteran does not have, as discussed in more detail above.

Based on the foregoing, the Board finds that the 10 percent 
rating now in effect most closely approximates the disability 
picture presented since 1998 forward.  It is explicitly 
noted, as well, that Diagnostic Code 7346 is the appropriate 
Code with respect to the disability for which service 
connection is in effect, as the medical evidence reflects 
recent testing supporting a diagnosis of hiatal hernia, which 
apparently precipitates or aggravates epigastric symptoms.  
See November 2004 C&P report.  Also, the symptoms and 
manifestations listed in Diagnostic Code 7346 appear to be 
more aligned with the veteran's complaints and medical 
evidence of record, as compared to those listed under old and 
new Diagnostic Code 7345.  Again, ultimately, the rating 
assigned here must be a single one - a rating cannot be 
assigned under a different Code, for instance, specific to 
chronic liver disease, as well, and combined with Diagnostic 
Code 7346.  See 38 C.F.R. § 4.114.     

As the preponderance of the evidence disfavors a higher 
rating, the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2004 letter, VA 
Appeals Management Center (AMC) notified the veteran that a 
higher rating for hepatitis with reflux and duodenitis must 
be supported with evidence, likely medical, pertaining to 
symptoms/manifestations of these disabilities and showing 
that they are commensurate to criteria for a higher rating.  
The criteria for higher ratings were given to him in the 
statement of the case and supplemental statements of the 
case.  It further explained that, if he provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies or 
employers, then VA would make reasonable efforts to obtain 
the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim, even 
though the law requires VA assistance in claim 
substantiation.  As for the "fourth element," this letter 
explicitly stated: "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  The notice of the fourth element was reinforced 
with the issuance of the February 2005 Supplemental Statement 
of the Case (SSOC), citing 38 C.F.R. § 3.159, which includes 
a provision that the veteran may submit any pertinent 
evidence in his possession.  In September 2004, the AMC sent 
the veteran another letter on the status of development 
undertaken to date, and asked him again to send any 
additional evidence that pertains to the matter on appeal.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the Statement of the Case (SOC), two SSOCs, 
and duty-to-assist correspondence, as well as the rating 
decision, why a higher rating was not assigned.  He was told 
about his and VA's respective claim development 
responsibilities in the VCAA letter, and was on notice that 
he himself has claim substantiation responsibility so long as 
the rating action remains unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 2002 rating decision 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

The Board has conducted such an evaluation, and finds no 
prejudicial error due to the timing of the notice.  The 
veteran was provided a complete notice during the appeal 
period, in advance of recent certification of the appeal to 
the Board.  Even after the issuance of the February 2005 
SSOC, which included notice of 38 C.F.R. § 3.159, the veteran 
had a 60-day opportunity to comment on the claim; he did not 
do so, but his representative submitted additional argument 
apparently arguing that the first element of a VCAA notice 
was not met.  The Board does not agree.  Again, through the 
rating action, SOC, SSOCs, and, as well, the Board's remand 
order, the veteran was placed on notice as to what the 
applicable diagnostic criteria are, and thus, that the 
evidence must be consistent with these criteria to warrant a 
higher rating.  While he was so notified, and had an 
opportunity to produce such evidence (namely, private medical 
records) himself, he did not do so; as for VA medical 
evidence, to include C&P examination results, and lay 
evidence, they, as a whole, do not adequately support a 
higher rating.      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment, C&P examination, and private 
medical records.  The veteran was given an opportunity to 
testify before a Veterans Law Judge in connection with this 
claim, and he exercised his right to do so; he also testified 
at an RO hearing.  He did not report the existence of 
additional pertinent records despite appropriate notification 
that he may do so.  For example, in response to the February 
2004 letter asking that he identify all health care providers 
and complete releases authorizing VA to obtain certain 
records, he did not do so, and indicated in a March 2004 
statement that there was nothing else he wanted to add.  
Contemporaneous VA C&P examination results appropriate to 
evaluation of the disability at issue are in the claims file.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.   


ORDER

An increased disability evaluation for service-connected INH-
induced hepatitis and gastroesophageal reflux with 
duodenitis, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	   Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


